Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on March 30, 21 was received and has been entered.  Claims 1-3 and 13 were amended. Claims 1-4 and 6-7 are in the application and pending examination. Claims 5 and 12 were cancelled. Claims 8-11 and 13 -15 have been previously withdrawn. A replacement paragraph was submitted to amend the title.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
This application no longer includes one or more claim limitations  being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, with  the claim limitation(s) using a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) which have been deleted from the claim and as a result are no longer being interpreted under 112(f) is/are: workpiece movement mechanism and control unit in claims 1-7, head movement mechanism in claim 2, and maintenance unit and unit movement mechanism in claim 4.	 
Claim Rejections - 35 USC § 103
The previous rejection of claims 1 and 4-5 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) in view of US Pat. Pub. No. 20090008159 A1 to Yamamoto et al (hereinafter Yamamoto) and US Pat. Num. 5,847,722 to David E. Hackleman (hereinafter Hackleman) and further in view of US Pat. Pub. No. 20100103214 to Seo et al (hereinafter Seo) is withdrawn based on the amendment to claim 1 and deletion of claim 5.
Claims 1 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) in view of US Pat. Pub. No. 20090008159 A1 to Yamamoto et al (hereinafter Yamamoto) and US Pat. Num. 5,847,722 to David E. Hackleman (hereinafter Hackleman) and further in view of US Pat. Pub. No. 20100103214 to Seo et al (hereinafter Seo) and US Pat. Pub. No. 20180014410 A1 to Darrow et al (hereinafter Darrow).					Regarding claim 1, Shamoun teaches a droplet ejecting apparatus comprising: a workpiece table (104) configured to place a workpiece (106) thereon; a carriage (102) including a droplet ejecting head (108-112) configured to eject the droplets of a functional liquid onto the workpiece placed on the workpiece table so as to draw a pattern; and a position detector (114, 116, 118) configured to detect a position of the droplet ejecting head (height paragraph 32). (See Shamoun, paragraphs 22-23, 27, 29 and 32 Figs. 1A-1B-2.)	 
Shamoun teaches a control unit (120) configured to: calculate (use information provided by the sensors) positional deviation amount (variations in 
Yamamoto teaches tables (stage 4) are known to include a translation mechanism to provide movement to the stage. (See Yamamoto, paragraph 86.)
Examiner is considering this structure to be equivalent to a workpiece mover configured to relatively move the workpiece table in the main scanning direction relative to the droplet ejecting head
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have a  workpiece mover configured to relatively move the workpiece table in the main scanning 
Regarding claim 1, Shamoun does not explicitly teach a droplet ejecting head, first reference mark, and a second reference mark disposed on a lower surface of the carriage at opposite ends of the droplet ejecting head along a main scanning direction.
	Hackleman is directed to optical measurement for each nozzle position of a printhead.
	Hackleman teaches a droplet ejecting head, first reference mark, and a second reference mark (72, 82) disposed on a lower surface of the carriage at opposite ends of the droplet ejecting head along a main scanning direction. (See Hackleman, Abstract, Figs. 1 and 4 and col. 5, lines 18-27.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a droplet ejecting head, first reference mark, and a second reference mark disposed on a lower surface of the carriage at opposite ends of the droplet ejecting head along a main scanning direction, because Hackleman teaches this would enable the timing for respective nozzles to be adjusted and to achieve accurate dot placement. (See Hackleman, Abstract.)
Regarding claim 1, Shamoun does not explicitly teach a position detector configured to detect a position of the droplet ejecting head using the two reference marks.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a position detector configured to detect a position of the droplet ejecting head using the two reference marks, because Hackleman teaches this would enable the timing for respective nozzles to be adjusted and to achieve accurate dot placement. (See Hackleman, Abstract.)
Regarding claim 1, Shamoun does not explicitly teach a position detector including a camera.
	Hackleman teaches a position detector is an optical measuring device. (See Hackleman, Abstract, Figs. 1 and 4 and col. 5, lines 18-27.)
	Examiner is considering a camera as an art recognized equivalent of an optical measuring device. (See Darrow, Figs. 1-2, and paragraphs 58-65.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a position detector configured to detect a position of the droplet ejecting head using the two reference marks, because Darrow teaches this would enable the distance to be measured and adjusted to provide greater precision in printing. (See Darrow, Figs. 1-2, and paragraphs 58-65.)
Regarding claim 1, Shamoun does not explicitly teach a scanning direction slider configured to move the camera relative to the droplet ejecting head in the main scanning direction.
Seo is directed to optical measurement for nozzle position.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a scanning direction slider configured to move the position detector relative to the droplet ejecting head in the main scanning direction, because Seo teaches this would enable to correct the instrument errors made when the inkjet head is mounted. (See Seo, Fig. 3 Abstract, paragraph 37.)
Regarding claim 1, Shamoun does not explicitly teach a controller configured to:  perform a first movement of the camera in the main scanning direction using the scanning direction slider to a first image capturing position directly under the first carriage mark to detect a position of the carriage mark; and
perform a second movement of the camera in the main scanning direction using the scanning direction slider to a second image capturing position directly under the second carriage mark to detect a position of the second carriage mark; and
calculate positional deviation amounts in the main scanning direction between the position of the first carriage mark detected by the camera in the first movement and a reference position of the first carriage mark, and between the position of the second carriage mark detected by the camera in the second movement of the camera and a reference position of the second carriage mark, and correct a droplet ejecting timing of the droplet ejecting head based on the positional deviation amount.
Darrow is directed to deposition system with high precision measurement system for distance between the deposition source and deposition target substrate.

perform a second movement of the camera in the main scanning direction using the scanning direction slider (211) to a second image capturing position directly under the second carriage mark to detect a position of the second carriage mark; (See Darrow, Figs. 1-2, and paragraph 68) (Examiner is considering many measurements including those to determine tilt of an individual printhead to be equivalent to a second movement of the camera in the main scanning direction.) 
calculate positional deviation amounts in the main scanning direction between the position of the first carriage mark detected by the camera in the first movement and a reference position of the first carriage mark, and between the position of the second carriage mark detected by the camera in the second movement of the camera and a reference position of the second carriage mark, and correct a droplet ejecting timing of the droplet ejecting head based on the positional deviation amount. (See Darrow, Figs. 1-2, and paragraphs 65-66, 74.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a controller configured to:  perform a first movement of the camera in the main scanning direction using the scanning direction slider to a first image capturing position directly under the first carriage mark to detect a position of the carriage mark; and

calculate positional deviation amounts in the main scanning direction between the position of the first carriage mark detected by the camera in the first movement and a reference position of the first carriage mark, and between the position of the second carriage mark detected by the camera in the second movement of the camera and a reference position of the second carriage mark and correct a droplet ejecting timing of the droplet ejecting head based on the positional deviation amount, because Darrow teaches with would enable height variation to be factored into deposition parameters with responsive adjustments to provide more accurate control of printing . (See Darrow, paragraph 80.)
Regarding claim 3, Shamoun does not explicitly teach the control unit is configured to… calculate the positional deviation amounts in the sub-scanning direction and the rotation direction between the detected position of the first carriage mark and the reference position of the first reference mark and between the detected position of the second carriage mark and the reference position of the second reference mark.
Darrow teaches the control unit is configured to… calculate the positional deviation amounts in the sub-scanning direction and the rotation direction between the detection positions detected by the position detector and the reference positions of the reference marks and correct positions of the droplet ejecting head in the sub-scanning direction and the rotation direction based on the positional deviation amounts. (See Darrow, paragraphs 28, 34-35, 49, and 54-56.) 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a control unit which is configured to… calculate the positional deviation amounts in the sub-scanning direction and the rotation direction between the detection positions detected by the position detector and the reference positions of the reference marks and correct positions of the droplet ejecting head in the sub-scanning direction and the rotation direction based on the positional deviation amounts; because Darrow teaches this would enable the printer to be controlled and fabrication deposits material in exactly the same location for each substrate. (See Darrow, paragraphs 28, 34-35, 49, and 54-56.)
 Regarding claim 4, Shamoun does not explicitly teach a flusher and an ejector inspector configured to perform maintenance of the droplet ejecting head; and
the scanning direction slider is configured to move the flusher and ejection inspector relative to the droplet ejecting head in the main scanning direction.
Yamamoto teaches a maintenance unit (22) configured to perform accurate weight measurement which includes a flusher (23, 24) and an ejector inspector (25). (See Yamamoto, paragraphs 10-12, 97-98, and 164)
 Yamamoto teaches a maintenance unit (22) configured to perform maintenance of the droplet ejecting head (15); and a unit movement mechanism (translation mechanism) configured to relatively move the maintenance unit and the droplet ejecting 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a flusher and an ejector inspector configured to perform maintenance of the droplet ejecting head; and
the scanning direction slider is configured to move the flusher and ejection inspector relative to the droplet ejecting head in the main scanning direction, because Yamamoto teaches this allows maintenance to be performed with accurate weight measurement. (See Yamamoto, paragraphs 97-100 and Figs. 1 and 11.)	
Regarding claim 4, Shamoun does not explicitly teach wherein the position detector is provided on the scanning direction slider.
Seo teaches the position detector (50) is provided on the scanning direction slider (45). (See Seo, Fig. 3.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the position detector is provided on the scanning direction slider, because Yamamoto teaches this allows movement of the camera to capture a position of the nozzle. (See Seo, paragraphs 27 and 31.)	
The previous rejection of claims 2 and 6-7 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) and US Pat. Pub. No. 20090008159 A1 to Yamamoto et al (hereinafter Yamamoto) and US Pat. Num. 5,847,722 to David E. Hackleman (hereinafter Hackleman) and US Pat. Pub. No. 20100103214 to Seo et al (hereinafter Seo) as applied to claim 1 and further in view of US Pat. Pub. No. 20060092199 A1 to White et al (hereinafter White) is withdrawn based on the amendment to claim 1.
Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) and US Pat. Pub. No. 20090008159 A1 to Yamamoto et al (hereinafter Yamamoto) and US Pat. Num. 5,847,722 to David E. Hackleman (hereinafter Hackleman) and US Pat. Pub. No. 20100103214 to Seo et al (hereinafter Seo) and US Pat. Pub. No. 20180014410 A1 to Darrow et al (hereinafter Darrow) as applied to claim 1 and further in view of US Pat. Pub. No. 20060092199 A1 to White et al (hereinafter White) and US Pat. Pub. Num. 20080062436 A1 to Inaoka et al (hereinafter Inaoka).
Regarding claim 2, Shamoun does not explicitly teach an ejecting head mover configured to move the droplet ejecting head in a rotation direction and a sub-scanning direction orthogonal to the main scanning direction.
White teaches the substrate may be scanned in the x or y directions. (See White, paragraph 27.)	
White teaches a head movement mechanism (120) configured to move the droplet ejecting head in a rotation direction and a sub-scanning direction orthogonal to the main scanning direction. (See White, paragraph 25 and 27-28 and Fig. 1-2.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a head movement mechanism configured to move the droplet ejecting head in a rotation direction and a sub-scanning direction orthogonal to the main scanning direction, because White teaches rotation of the print 
Further regarding claim 2, Shamoun does not explicitly teach the reference marks are positioned side by side in the main scanning direction to correspond to the droplet ejecting head.
 Inaoka is directed to a liquid ejecting head alignment apparatus.
Inaoka teaches alignment marks adjacent to each other. (Inaoka, paragraphs 18, 40, and 99.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the reference marks positioned side by side in the main scanning direction to correspond to the droplet ejecting head, because Inaoka teaches this would enable positional determination of the plurality of liquid ejecting heads to performed in a single alignment execution thereby providing positional determination speedily. (Inaoka, paragraphs 18, 40, and 99.)
Regarding claim 6, Shamoun teaches a plurality of position detectors are provided at positions corresponding to the plurality of droplet ejecting heads. (See Shamoun, paragraphs 22-23, 27, 29 and 32 Figs. 1A-1B-2.)				Further regarding claim 6, Shamoun does not explicitly teach a plurality of droplet ejecting heads are provided in a sub-scanning direction orthogonal to the main scanning direction.
White teaches droplet ejecting heads (108, 110, 112) are provided in a sub-scanning direction (x) orthogonal to the main scanning direction (y) direction. (See White, paragraphs 27-28 and Fig. 1.)

Regarding claim 7, Shamoun does not explicitly teach a plurality of droplet ejecting heads are provided in a sub-scanning direction orthogonal to the main scanning direction.
White teaches droplet ejecting heads (108, 110, 112) are provided in a sub-scanning direction (x) orthogonal to the main scanning direction (y) direction. (See White, paragraphs 27-28 and Fig. 1.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a plurality of droplet ejecting heads are provided in a sub-scanning direction orthogonal to the main scanning direction, because White teaches rotation of the print head would allow each nozzle to be aligned according to the center of the substrate to be printed. (See White, paragraphs 17-18.) 
Regarding claim 7, Shamoun does not explicitly teach the position detector is configured to be movable in the sub-scanning direction.
White teaches the position detector (128) is configured to be movable in the sub-scanning direction. (See White, paragraph 40 and Fig. 1-2.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the position detector is configured to be movable in the sub-scanning direction, because White teaches the position of the print 
The previous rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) in view of US Pat. Pub. No. 20090008159 A1 to Yamamoto et al (hereinafter Yamamoto) and US Pat. Num. 5,847,722 to David E. Hackleman (hereinafter Hackleman) as applied to claim 1 and further in view of US Pat. Pub. No. 20060092199 A1 to White et al (hereinafter White) as applied to claim 2 and further in view of US Pat. Pub. No. 20110273504 A1 to Boesten et al (hereinafter Boesten is withdrawn based on the amendment to claim 1.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) in view of US Pat. Pub. No. 20090008159 A1 to Yamamoto et al (hereinafter Yamamoto) and US Pat. Num. 5,847,722 to David E. Hackleman (hereinafter Hackleman) as applied to claim 1 and further in view of US Pat. Pub. No. 20060092199 A1 to White et al (hereinafter White) as applied to claim 2 and further in view of US Pat. Pub. No. 20110273504 A1 to Boesten et al (hereinafter Boesten).		
Regarding claim 3, Shamoun does not explicitly teach the control unit is configured to… calculate the positional deviation amounts in the sub-scanning direction and the rotation direction between the detected position of the first carriage mark and the reference position of the first reference mark and between the detected position of the second carriage mark and the reference position of the second reference mark.

Examiner is considering relative position determinations and overall relative positions included skewed orientation to correspond to the positional deviation amounts in the sub-scanning direction and the rotation direction.				
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a control unit which is configured to… calculate the positional deviation amounts in the sub-scanning direction and the rotation direction between the detection positions detected by the position detector and the reference positions of the reference marks and correct positions of the droplet ejecting head in the sub-scanning direction and the rotation direction based on the positional deviation amounts; because Boesten teaches this would enable the printer to be controlled on based on the positions of the reference patterns and a continuous printing image to be formed without printing errors detectable by the human eye and the orientation between the substrate and the printer to be rotatably controlled. (See Boesten, paragraphs 15, 17, 51 and Abstract.)
Claims 1 and 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun) in view of US Pat. Pub. No. 20090008159 A1 to Yamamoto et al (hereinafter Yamamoto) and US Pat. Num. 5,847,722 to David E. Hackleman (hereinafter Hackleman) and further in view of US Pat. Pub. No. 20150209922 A1 to Hiroshi Yoshikawa (hereinafter Yoshikawa).	
	Regarding claim 1, Shamoun teaches a droplet ejecting apparatus comprising: a workpiece table (104) configured to place a workpiece (106) thereon; a carriage (102) including a droplet ejecting head (108-112) configured to eject the droplets of a functional liquid onto the workpiece placed on the workpiece table so as to draw a pattern; and a position detector (114, 116, 118) configured to detect a position of the droplet ejecting head (height paragraph 32). (See Shamoun, paragraphs 22-23, 27, 29 and 32 Figs. 1A-1B-2.)	 
Shamoun teaches a control unit (120) configured to: calculate (use information provided by the sensors) positional deviation amount (variations in thickness or flatness of the substrate) in the main scanning direction between a detection position detected by the position detector (change in height) and a reference position (constant distance ie constant height of the droplet ejecting head) of the droplet ejecting head; and correct a droplet ejecting timing of the droplet ejecting head (adjusting timing information ) based on the positional deviation amount (feedback signal). (See Shamoun, paragraphs 25-26 and 28-30.)				
Further regarding claim 1, Shamoun teaches the workpiece table (104) is moved relative to the droplet ejecting head. (See Shamoun, paragraphs 26 and 37.)

Yamamoto teaches tables (stage 4) are known to include a translation mechanism to provide movement to the stage. (See Yamamoto, paragraph 86.)
Examiner is considering this structure to be equivalent to a workpiece mover configured to relatively move the workpiece table in the main scanning direction relative to the droplet ejecting head
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have a  workpiece mover configured to relatively move the workpiece table in the main scanning direction relative to the droplet ejecting head with a reasonable expectation of success, because this would allow the workpiece table to be moved. (See Yamamoto, paragraph 86.)
Regarding claim 1, Shamoun does not explicitly teach a droplet ejecting head and two reference marks disposed on a lower surface of the carriage at opposite sides of the droplet ejecting head along a main scanning direction.
	Hackleman is directed to optical measurement for each nozzle position of a printhead.
	Hackleman teaches a droplet ejecting head and two reference marks (72, 82) disposed on a lower surface of the carriage at opposite sides of the droplet ejecting 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a droplet ejecting head and two reference marks disposed on a lower surface of the carriage at opposite sides of the droplet ejecting head along a main scanning direction, because Hackleman teaches this would enable the timing for respective nozzles to be adjusted and to achieve accurate dot placement. (See Hackleman, Abstract.)
Regarding claim 1, Shamoun does not explicitly teach a position detector configured to detect a position of the droplet ejecting head using the two reference marks.
	Hackleman teaches a position detector configured to detect a position of the droplet ejecting head using the two reference marks. (See Hackleman, Abstract, Figs. 1 and 4 and col. 5, lines 18-27.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a position detector configured to detect a position of the droplet ejecting head using the two reference marks, because Hackleman teaches this would enable the timing for respective nozzles to be adjusted and to achieve accurate dot placement. (See Hackleman, Abstract.)
Regarding claim 1, Shamoun does not explicitly teach a scanning direction slider configured to move the position detector relative to the droplet ejecting head in the main scanning direction.
Yoshikawa is directed to optical measurement for nozzle position.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a scanning direction slider configured to move the position detector relative to the droplet ejecting head in the main scanning direction, because Yoshikawa teaches this would enable to correct the instrument errors made when the inkjet head is mounted. (See Yoshikawa, Fig. 3 Abstract, paragraph 37.)
 Regarding claim 4, Shamoun does not explicitly teach a flusher and an ejector inspector configured to perform maintenance of the droplet ejecting head; and
the scanning direction slider is configured to move the flusher and ejection inspector relative to the droplet ejecting head in the main scanning direction.
Yamamoto teaches a maintenance unit (22) configured to perform accurate weight measurement which includes a flusher (23, 24) and an ejector inspector (25). (See Yamamoto, paragraphs 10-12, 97-98, and 164)
 Yamamoto teaches a maintenance unit (22) configured to perform maintenance of the droplet ejecting head (15); and a unit movement mechanism (translation mechanism) configured to relatively move the maintenance unit and the droplet ejecting head in the main scanning direction. (See Yamamoto, paragraphs 97-100 and Figs. 1 and 11.)	

the scanning direction slider is configured to move the flusher and ejection inspector relative to the droplet ejecting head in the main scanning direction, because Yamamoto teaches this allows maintenance to be performed with accurate weight measurement. (See Yamamoto, paragraphs 97-100 and Figs. 1 and 11.)	
Regarding claim 4, Shamoun does not explicitly teach wherein the position detector is provided on the scanning direction slider.
Yoshikawa teaches the position detector (50) is provided on the scanning direction slider (37). (See Yoshikawa, Fig. 6.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the position detector is provided on the scanning direction slider, because Yoshikawa teaches this allows movement of the camera to capture a position of the nozzle. (See Yoshikawa, paragraphs 57 .)	
Regarding claim 5, Shamoun teaches wherein the position detector is provided at a side of the droplet ejecting head. (See Shamoun, paragraph 21.)
Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/911,539 to Miyazaki, Kakino, and Yostitomi (reference application hereinafter ‘539) in view of US Pat. Pub. No. 20070070107 A1 to Shamoun et al (hereinafter Shamoun)  and US Pat. Num. 5,847,722 to David E. Hackleman (hereinafter Hackleman) and further in view of US Pat. Pub. No. 20100103214 to Seo et al (hereinafter Seo).
Although the claims at issue are not identical, they are not patentably distinct from each other because copending application ‘539 claims :
”a workpiece table configured to receive the workpiece;
a droplet ejecting head configured to eject the droplets on the workpiece placed on the workpiece table ; 
Examiner is considering the limitation ; “a droplet ejecting head configured to eject the droplets on the workpiece placed on the workpiece table” to be equivalent to the limitation “a droplet ejecting head configured to eject the droplets on the workpiece placed on the workpiece table so as to draw a pattern”
Application “539 does not explicitly teach: “ a position detector configured to detect a position of the droplet ejection head using two reference marks”.
Shamoun is directed to a system for positioning inkjet drops.
Shamoun teaches a position detector (114, 116, 118) configured to detect a position of the droplet ejection head. (See Shamoun, paragraphs 22-23, 27, 29 and 32 Figs. 1A-1B-2.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include “ a position detector configured to detect a position of the droplet ejection head”, because Shamoun teaches this configuration would enable the ejector to be maintained at a constant height from the substrate. (See Shamoun, paragraph 32.)

Shamoun teaches a control unit (120) configured to: calculate (use information provided by the sensors) positional deviation amount (variations in thickness or flatness of the substrate) in the main scanning direction between a detection position detected by the position detector (change in height) and a reference position (constant distance) of the droplet ejecting head; and correct a droplet ejection timing of the droplet ejecting head (adjusting timing information ) based on the positional deviation amount (feedback signal). (See Shamoun, paragraphs 25-26 and 28-30.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a control unit configured to: calculate a positional deviation amount in the main scanning direction between a detection position detected by the position detector and a reference position of the droplet ejecting head; and correct a droplet ejecting timing of the droplet ejection head based on the positional deviation amount, because Shamoun teaches this would enable the ejector to be maintained at a constant height from the substrate. (See Shamoun, paragraph 32.)
Regarding claim 1, Application ‘539 does not explicitly teach a droplet ejecting head and two reference marks disposed on a lower surface of the carriage at opposite sides of the droplet ejecting head along a main scanning direction.

	Hackleman teaches a droplet ejecting head and two reference marks (72, 82) disposed on a lower surface of the carriage at opposite sides of the droplet ejecting head along a main scanning direction. (See Hackleman, Abstract, Figs. 1 and 4 and col. 5, lines 18-27.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a droplet ejecting head and two reference marks disposed on a lower surface of the carriage at opposite sides of the droplet ejecting head along a main scanning direction, because Hackleman teaches this would enable the timing for respective nozzles to be adjusted and to achieve accurate dot placement. (See Hackleman, Abstract.)
Regarding claim 1, Application ‘539 does not explicitly teach a position detector configured to detect a position of the droplet ejecting head using the two reference marks.
	Hackleman teaches a position detector configured to detect a position of the droplet ejecting head using the two reference marks. (See Hackleman, Abstract, Figs. 1 and 4 and col. 5, lines 18-27.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a position detector configured to detect a position of the droplet ejecting head using the two reference marks, because Hackleman teaches this would enable the timing for respective nozzles to be adjusted and to achieve accurate dot placement. (See Hackleman, Abstract.)

	Seo teaches a scanning direction slider (40, 45) configured to move the position detector (50) relative to the droplet ejecting head in the main scanning direction. (See Seo, Fig. 3 Abstract, paragraphs 27-28, 31, and 35.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a scanning direction slider configured to move the position detector relative to the droplet ejecting head in the main scanning direction, because Seo teaches this would enable to correct the instrument errors made when the inkjet head is mounted. (See Seo, Fig. 3 Abstract, paragraph 37.)
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection. US Pat. No. 20180014410 A1 to Darrow et al is being used to address the new claim limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  20100238229 to Ito, US Pat. Pub. No. 20060092199 to White, and US Pat. Pub. No. 20090231368 A1 to Nakano teach camera detection mechanisms for registering or aligning printer nozzles.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARL KURPLE/									                      Primary Examiner
Art Unit 1717